Title: To Thomas Jefferson from Irwin & Kelley, 20 January 1806
From: Irwin & Kelley
To: Jefferson, Thomas


                        
                            Philadelphia 20 Jany 1806
                        
                        Received from the president of the U States Two Dollars in full for Philad Repositry since discontinued by me
                        
                            Irwin
                                & Kelley
                     
                        
                    